            Case 1:18-cr-00333-JGK Document 197 Filed 01/02/20 Page 1 of 1




WILLKIE FARR & GALLAGHERLLP                                                                                          787 Seventh Avenue
                                                                                                                     New York, NY 10019-6099
                                                                                                                     Tel: 212 728 8000
                                                                                                                     Fax: 212 728 8111




January 2, 2020

VIA ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007-1312


Re:    United States v. Akshay Aiyer, 18-CR-00333 (JGK)

Dear Judge Koeltl:

We write on behalf of our client, Akshay Aiyer, to respectfully request that the deadline for our reply
to the Government’s papers opposing Defendant’s Motion for a Judgment of Acquittal or, in the
Alternative, for the Declaration of a Mistrial or a New Trial (ECF No. 195) (the “Motion”), be set for
February 10, 2020.

As the Court is aware, the Motion and the corresponding Memorandum of Law in Support of the
Motion (ECF No. 196) were filed on December 20, 2019. Pursuant to the Court’s order dated
December 18, 2019 (ECF No. 194), the Government’s papers opposing the Motion are due on
January 27, 2020, two weeks before our proposed deadline for the reply papers. We have conferred
with the Government, and they do not oppose this proposed deadline.

Respectfully submitted,



/s/ Martin Klotz
Martin Klotz


cc: All Counsel of Record (via ECF)




            NE W Y O R K   WASHINGTON   HOUSTON        PARIS   LONDON      FRANKFURT      BR U S S E L S   MILAN   ROME
                                   in alliance with Dickson Minto W.S., London and Edinburgh
